EXHIBIT PACIFIC GAS AND ELECTRIC COMPANY COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Three Months Ended September 30, Nine Months Ended September 30, Year Ended December 31, 2008 2008 2007 2006 2005 2004 2003 Earnings: Net income $ 321 $ 870 $ 1,024 $ 985 $ 934 $ 3,982 $ 923 Adjustments for minority interest in losses of less than 100% owned affiliates and the Company's equity in undistributed income (losses) of less than 50% owned affiliates - Income taxes provision 167 421 571 602 574 2,561 528 Net fixed charges 209 650 889 801 589 671 964 Total Earnings $ 697 $ 1,941 $ 2,484 $ 2,388 $ 2,097 $ 7,214 $ 2,415 Fixed Charges: Interest on short-term borrowings and long-term debt, net $ 194 $ 605 $ 834 $ 770 $ 573 $ 682 $ 947 Interest on capital leases 5 16 23 11 1 1 1 AFUDC debt 10 29 32 20 15 (12 ) 16 Earnings required to cover the preferred stock dividend and preferred security distribution requirements of majority owned trust - Total Fixed Charges $ 209 $ 650 $ 889 $ 801 $ 589 $ 671 $ 964 Ratios of Earnings to Fixed Charges 3.33 2.99 2.79 2.98 3.56 10.75 2.51 Note: For the purpose of computing Pacific Gas and Electric Company's ratios of earnings to fixed charges, "earnings" represent net income adjusted for the minority interest in losses of less than 100% owned affiliates, equity in undistributed income or losses of less than 50% owned affiliates, income taxes and fixed charges (excluding capitalized interest)."Fixed charges" include interest on long-term debt and short-term borrowings (including a representative portion of rental expense), amortization of bond premium, discount and expense, interest on capital leases, AFUDC debt, and earnings required to cover the preferred stock dividend requirements and preferred security distribution requirements of majority-owned trust.Fixed charges exclude interest on FASB Interpretation No. 48 (Accounting for Uncertainty in Income Taxes) tax liabilities.
